May 2, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                     REGINALD TYRONE LOVILLE, Appellant

NO. 14-12-00297-CR                       V.

                         THE STATE OF TEXAS, Appellee
                       ________________________________



      This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED, and that this decision be certified below for
observance.